internal_revenue_service number release date index numbers -------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-105036-18 date august legend x ----------------------------------------------------------------------- -------------- y crut crut a b c dear ----------- ---------------------------------- ----------------- --------------------- ------------------ -- ---- this letter responds to a letter dated date submitted on your behalf by your authorized representatives requesting whether certain trust provisions will affect the qualification of proposed trusts as charitable_remainder unitrusts cruts under sec_664 of the internal_revenue_code code and the applicable regulations and on the gift and estate_tax consequences of the proposed transactions plr-105036-18 facts the information submitted states that x intends to form two cruts crut and crut and fund crut and crut with property worth approximately dollar_figurea each crut and crut are intended to qualify as valid cruts under sec_664 and the corresponding regulations crut article b provides that the unitrust_amount for each taxable_year shall be an amount equal to b of the net fair_market_value of the trust property determined as of the first business_day of that taxable_year article dollar_figure provides that until the date of x’s death the term ending date the trustee shall administer the trust property as described in article article a provides that in each taxable_year including the year in which the term ending date occurs the trustee shall distribute to x a c of the unitrust_amount and b such additional portion of the unitrust_amount if any as the independent_trustee determines is necessary to ensure the total portion of the unitrust_amount distributed to x in each taxable_year shall not be de_minimis under the facts and circumstances article a provides that after providing for distribution of the minimum amount the aggregate of amounts described in article a a and b the trustee shall distribute the balance of the unitrust_amount the net unitrust_amount to such one or more of x and one or more charitable organizations as are described in sec_170 sec_2055 and sec_2522 of the code included in the charitable_class as the independent_trustee selects in the independent trustee’s sole discretion without the approval or consent of any other person and in such equal or unequal portions as the independent_trustee determines in the independent trustee’s sole discretion without the approval or consent of any other person the independent_trustee shall designate by signed irrevocable written instrument delivered to x on or before the date that is thirty days before the payment_date if x is then living the portion of the net unitrust_amount to be paid to the charitable_class for the taxable_year under article the term payment_date means the last day of each calendar_year and the term ending date article a the charitable_class means a such one or more charitable organizations that x as an individual and not in any fiduciary capacity designates as potential recipients of the charitable portion by signed written instrument delivered to the independent_trustee which shall remain revocable until the payment_date such that x retains the power to designate the charitable_class until such power lapses on the payment_date or if x does not provide such designation on or before the payment_date plr-105036-18 b such one or more charitable organizations as the independent_trustee in the independent trustee’s sole discretion shall determine article dollar_figure provides that as of the term ending date the trustee shall distribute the trust property remaining after providing for the payment of all unitrust amounts under the preceding provisions of article to one or more charitable organizations in such proportion among them as x may appoint by will or to the extent x does not exercise the power_of_appointment to y if it is a charitable_organization on the term ending date or if not to such one or more charitable organizations and in such equal or unequal proportions among them as the trustee in the trustee’s sole discretion decides article dollar_figure provides that at all times at least one independent_trustee must be acting independent_trustee means a trustee other than x x’s spouse or a subordinate party as to either x or x’s spouse the term subordinate party is defined in article f to mean any individual or entity that would be a_related_or_subordinate_party within the meaning of sec_672 assuming that the grantor for purposes of sec_672 was that person article dollar_figure further provides that if at any time a vacancy occurs in the office of independent_trustee the appointer shall fill the vacancy by appointing an independent_trustee the authority of the independent_trustee shall be solely limited to the actions described in article sec_2 a a a and article dollar_figure provides in part that whenever the identity of the appointer is to be determined the appointer shall be x or if x fails to act x’s wife a person named as appointer shall not be deemed to have failed to act unless a the vacancy in any office is required to be filled and that person has not appointed a successor within days after that person has been notified of the vacancy or b that person declines to act as appointer to fill that vacancy or any vacancy by signed instrument delivered to the individuals or entities named to act as appointer if that person fails to act and to the trustee article dollar_figure provides in part that at any time or times the remover may remove an independent_trustee x is the initial remover and when x ceases to act x’s wife is the remover article dollar_figure provides that x intends that crut be a crut meaning a charitable_remainder_unitrust as defined in sec_664 which will qualify for all applicable income gift and estate_tax charitable deductions allowable with respect to charitable_remainder unitrusts under the code articles dollar_figure through dollar_figure include certain provisions relevant to crut 1’s qualification as a crut described in sec_664 including provisions relating to incorrect payments valuation of unmarketable assets investment of trust assets proration of additional contributions severance of certain additional contributions prohibited_transactions described in sec_4941 sec_4943 sec_4944 and sec_4945 and a tax payment clause plr-105036-18 crut except as identified below the provisions of crut are identical to the provisions of crut while crut proposes an inter_vivos crut with one measuring life x crut proposes an inter_vivos crut with consecutive interests with two measuring lives x and x’s spouse subject_to x’s right to revoke the survivor unitrust_interest article dollar_figure provides that until the date of the survivor of x’s wife and x’s death the term ending date the trustee shall administer the trust property as described in article article a provides that in each taxable_year including the year in which the term ending date occurs the trustee shall distribute to x a c of the unitrust_amount and b such additional portion of the unitrust_amount if any as the independent_trustee determines is necessary to ensure the total portion of the unitrust_amount distributed to the recipient in each taxable_year shall not be de_minimis under the facts and circumstances the recipient means x or after x’s death x’s wife if she survives x and x has not revoked the survivor unitrust_interest article a provides that after providing for distribution of the minimum amount the aggregate of amounts described in article a a and b the trustee shall distribute the balance of the unitrust_amount the net unitrust_amount to such one or more of the recipient and any one or more charitable organizations as are described in sec_170 sec_2055 and sec_2522 of the code included in the charitable_class as the independent_trustee selects in the independent trustee’s sole discretion without the approval or consent of any other person and in such equal or unequal portions as the independent_trustee determines in the independent trustee’s sole discretion without the approval or consent of any other person article a further provides that the independent_trustee shall designate by signed irrevocable written instrument delivered to x on or before the date that is thirty days before the payment_date if x is then living the portion of the net unitrust_amount to be paid to the charitable_class for the taxable_year under article dollar_figure the term payment_date means the last day of each calendar_year and the term ending date article b provides that x may revoke the survivor unitrust_interest by will specifically referring to this right of revocation the term survivor unitrust_interest means the right to receive the unitrust amounts if any payable on payment dates following x’s death your authorized representatives have requested the following rulings with respect to crut and crut plr-105036-18 the independent trustee’s power to allocate a portion of the unitrust_amount of crut between noncharitable and charitable beneficiaries will not prevent crut from qualifying as a qualified crut under sec_664 the independent trustee’s power to allocate a portion of the unitrust_amount of crut between noncharitable and charitable beneficiaries will not prevent crut from qualifying as a qualified crut under sec_664 x and x’s wife’s powers to replace the independent_trustee will not prevent crut from qualifying as a qualified crut under sec_664 x and x’s wife’s powers to replace the independent_trustee will not prevent crut from qualifying as a qualified crut under sec_664 x’s power to designate the charitable_class of crut will not prevent crut from qualifying as a qualified crut under sec_664 x’s power to designate the charitable_class of crut will not prevent crut from qualifying as a qualified crut under sec_664 x s testamentary power_to_revoke by a provision in his will all interests in the survivor unitrust will not prevent crut from qualifying as a qualified crut under sec_664 regarding crut x’s power to designate the charitable_class will prevent completion of the gift of the net unitrust_amount defined in article a of crut during x’s lifetime until such power lapses upon the annual lapse of x’s power to designate the charitable_class during x’s lifetime and to the extent each year the net unitrust_amount is distributed to one or more charitable organizations defined in article a the distributions will be completed gifts and will qualify for the gift_tax_charitable_deduction under sec_2522 regarding crut x’s power to designate the charitable_class will prevent completion of the gift of the net unitrust_amount defined in article a of crut during x’s lifetime until such power lapses upon the annual lapse of x’s power to designate the charitable_class during x’s lifetime and to the extent each year the net unitrust_amount is distributed to one or more charitable organizations defined in article a the distributions will be completed gifts and will qualify for the gift_tax_charitable_deduction under sec_2522 plr-105036-18 regarding crut x’s testamentary power_to_revoke by a provision in his will all interests in the survivor unitrust_interest will cause x’s gift of the survivor unitrust_interest to remain incomplete until x’s death regarding crut if x’s spouse survives x and if x does not revoke the survivor unitrust_interest at x’s death the entire value of the assets of crut included in x’s estate will be deductible because of the combined charitable and marital estate_tax_deductions available under sec_2055 and sec_2056 law and analysis crut issues sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value as determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-1 of the income_tax regulations provides that generally a charitable_remainder_trust is a_trust which provides for a specified distribution at least annually to one or more beneficiaries at least one of which is not a charity for life or for a term of years with an irrevocable remainder_interest to be held for the benefit of or paid over to charity in the case of a charitable_remainder_unitrust the specified distribution to be paid at least annually must be a fixed percentage which is not less than percent of the net fair_market_value of the trust assets valued annually sec_1_664-1 provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for the purposes of sec_664 and the regulations plr-105036-18 thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code relating to grantors and other treated as substantial owners but in no event prior to the time property is first transferred to the trust for purposes of the preceding sentence neither the grantor nor his spouse shall be treated as the owner of the trust under such subpart e merely because the grantor or his spouse is named as a recipient sec_1_664-3 requires that the governing instrument provides that the trust will pay not less often than annually a fixed percentage of the net fair_market_value of the trust assets determined annually to a person or persons described in sec_1_664-3 for each taxable_year of the period specified in sec_1_664-3 sec_1_664-3 provides that the amount described in sec_1_664-3 must be payable to or for_the_use_of a named person or persons at least one of which is not an organization described in sec_170 if the amount described in sec_1_664-3 is to be paid to an individual or individuals all such individuals must be living at the time of creation of the trust a named person or persons may include members of a named class except in the case of a class which includes an individual all such individuals must be alive and ascertainable at the time of the creation of the trust unless the period for which the unitrust_amount is to be paid to such class consists solely of a term of years sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust the governing instrument may not grant the trustee the power to allocate the fixed percentage among members of a class unless such power falls within one of the exceptions to sec_674 sec_674 provides the general_rule that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of an adverse_party sec_674 provides sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is plr-105036-18 irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions or to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 sec_1_674_b_-1 provides that under sec_674 a power in any person to determine the beneficial_enjoyment of corpus or income which is irrevocably payable currently or in the future for purposes specified in sec_170 relating to the definition of charitable_contributions will not cause the grantor to be treated as an owner under sec_674 for example if a grantor creates a_trust the income of which is irrevocably payable solely to educational or other organizations that qualify under sec_170 he is not treated as an owner under sec_674 although he retains the power to allocate the income among such organizations sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries sec_1_674_c_-1 provides that the powers to which sec_674 applies are powers a to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or b to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries in order for such a power to fall within the exception of sec_674 it must be exercisable solely without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor sec_1_674_d_-2 provides that a power in the grantor to remove substitute or add trustees may prevent a_trust from qualifying under sec_674 or d on the other hand if the grantor’s power to remove substitute or add trustees is limited so that its exercise could not alter the trust in a manner that would disqualify it under sec_674 or d as the case may be the power itself does not disqualify the trust thus for example a power in the grantor to remove or discharge an independent_trustee on the condition that he substitute another independent_trustee will not prevent the trust from qualifying under sec_674 ruling and ruling in the present case with respect to crut and crut article a provides that after providing for distribution of the minimum amount the aggregate of amounts described in article a a and b the trustee shall distribute the balance of the plr-105036-18 unitrust_amount to such one or more of x and one or more charitable organizations organization described in sec_170 sec_2055 and sec_2522 included in the charitable_class as the independent_trustee selects in the independent trustee’s sole discretion without the approval or consent of any other person and in such equal or unequal portions as the independent_trustee determines in the independent trustee’s sole discretion without the approval or consent of any other person as noted above sec_674 provides an exception to the general_rule of sec_674 with regard to certain powers to apportion trust income or principal among classes of beneficiaries thus a provision that gives an independent_trustee the power to allocate the unitrust_amount among the charitable and noncharitable beneficiaries on an annual basis is not inconsistent with the provisions of the code and regulations governing charitable_remainder trusts provided that the governing instrument requires that a portion of the unitrust_amount must be allocated and paid to the noncharitable beneficiaries each year and provided that the portion of the unitrust_amount so paid is not de_minimis under the facts and circumstances for each year based on the foregoing and based solely on the information submitted and representations made we conclude that the provisions in crut and crut that give the independent_trustee the power to allocate a portion of the unitrust_amount between noncharitable and charitable beneficiaries will not prevent crut or crut from qualifying as a crut under sec_664 ruling and ruling with respect to both crut and crut article dollar_figure provides that at all times at least one independent_trustee must be acting independent_trustee means a trustee other than x x’s spouse or a subordinate party as to either x or x’s spouse if at any time a vacancy occurs in the office of independent_trustee the appointer shall fill the vacancy by appointing an independent_trustee article dollar_figure provides in part that the appointer shall be x or if x fails to act x’s wife article dollar_figure provides in part that at any time or times the remover may remove an independent_trustee x is the initial remover and when x ceases to act x’s wife is the remover based solely on the information submitted and representations made with respect to crut and crut we conclude that x and x’s wife have not retained a power to remove the independent_trustee that would allow either of them to substitute any person including themselves as independent_trustee or that would subordinate the independent_trustee to x or x’s wife article dollar_figure and article dollar_figure of crut and crut provide that the independent_trustee can be replaced only by the persons named in the trust agreements and in the order they are named in no event will the independent_trustee be a person or entity related to or subordinate to x or x’s wife for plr-105036-18 these reasons we conclude that x and x’s wife’s powers to replace the independent_trustee will not prevent crut or crut from qualifying as a crut under sec_664 ruling and ruling article a of both crut and crut defines the charitable_class as one or more charitable organizations that x designates or if x does not designate a charitable_class before the payment_date one or more charitable organizations as the independent_trustee in the independent trustee’s sole discretion shall determine article a of both crut and crut provides in part that the independent_trustee shall designate by signed irrevocable written instrument delivered to x on or before the date that is thirty days before the payment_date if x is then living the portion of the net unitrust_amount to be paid to the charitable_class for the taxable_year under article the term payment_date means the last day of each calendar_year and the term ending date sec_674 provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions or to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 based solely on the information submitted and representations made we conclude that x’s power to designate the charitable_class of crut and crut will not prevent crut or crut from qualifying as a crut under sec_664 ruling article b of crut provides that x may revoke the survivor unitrust_interest by will specifically referring to this right of revocation survivor unitrust_interest means the right to receive the unitrust amounts if any payable on dates following x’s death as mentioned above sec_674 provides an exception to the application of sec_674 where a power is exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of the adverse_party sec_1 a provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 plr-105036-18 for these reasons and based solely on the information submitted and representations made we conclude that x’s testamentary power_to_revoke by a provision in x’s will all interests in the survivor unitrust in crut will not prevent crut from qualifying as a crut under sec_664 gift and estate_tax issues rulings - sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer the tax is a primary and personal liability of the donor is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides in relevant part that a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor's own benefit or for the benefit of another sec_25_2511-2 provides in relevant part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves sec_25_2511-2 provides in relevant part that a gift is not considered incomplete merely because the donor reserves the power to change the manner or time of enjoyment sec_25_2511-2 provides that a donor is considered to have a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_25_2511-2 provides in relevant part that the relinquishment or termination of the power to change the beneficiaries of transferred property occurring otherwise than plr-105036-18 by the death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_2522 provides in part that in computing taxable_gifts for the calendar_year there is allowed a deduction for the amount of all gifts to or for_the_use_of a corporation or trust organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2522 provides that where a donor transfers an interest in property to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless the interest is in the form of a guaranteed annuity or is a fixed percentage distributed annually of the fair_market_value of the property determined on an annual basis sec_25_2522_c_-3 defines the term unitrust_interest to mean an irrevocable right pursuant to an instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest sec_25_2522_c_-3 provides that the amount of the deduction for a unitrust_interest is limited to the fair_market_value of the unitrust_interest on the date of the gift the fair_market_value of a unitrust_interest is its present_value sec_25_2522_c_-3 provides that the present_value of a unitrust_interest is determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a grantor’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in revrul_77_275 1977_2_cb_346 the settlor created a_trust that provided for the distribution of the annual income therefrom to charitable organizations described in sec_170 and sec_2522 settlor reserved the power to designate the charitable plr-105036-18 organizations which would receive the income for the year if the settlor did not make the designation prior to the beginning of the year the trustee was empowered to select the charitable organizations at the end of the year and distribute the year's income to the selected organizations the trust provided for reversion of principal to the settlor or the settlor's estate after ten years and one month the revenue_ruling concludes that the gift of the income_interest is incomplete upon creation of the trust in view of sec_25_2511-2 further although a completed_gift of future income results from the settlor's exercise or lapse of his beneficial power of designation no deduction is allowable for the present_value of the interest since the trust is not in the form required under sec_2522 the revenue_ruling states that if the trust had provided for the settlor's designation to be made after the end of the year in which the income was earned the gift occurring by reason of such designation or by the lapse of the right to designate would be a gift of money separate from the trust property itself and thus a deduction would be allowable under sec_2522 in the present case the situation is similar to that in revrul_77_275 except that x's designation power here extends until the time income is actually distributed to the charitable organizations on the payment_date prior to actual distribution x may revoke any previously-made designation of the charitable_class and will retain the power to designate the charitable_class until the payment_date when the power lapses therefore during x’s lifetime a completed_gift occurs when the distribution of the net unitrust_amount is actually made to the charitable organizations rather than upon the creation and funding of crut or crut or upon any designation of the charitable_class by x pursuant to revrul_77_275 a deduction is allowable under sec_2522 for this gift of money which is separate from the trust property itself accordingly based on the facts submitted and the representations made we conclude that x’s power to designate the charitable_class will prevent completion of the gift of the net unitrust_amount of crut and the net unitrust_amount of crut during x’s lifetime until such power lapses furthermore upon the annual lapse of x’s power to designate the charitable_class during x’s lifetime and to the extent each year the net unitrust_amount is distributed to one or more charitable organizations within the meaning of article a of each of crut and crut the distributions will be completed gifts and will qualify for the gift_tax_charitable_deduction under sec_2522 with regard to x’s testamentary power_to_revoke by a provision in his will all interests in the survivor unitrust_interest of crut to include both the minimum unitrust_amount and the net unitrust_amount retention of this power will cause x’s gift of the survivor unitrust_interest to remain incomplete until his death see sec_25_2511-2 ruling sec_1_664-3 indicates that sec_1_664-4 provides the rules relating to the calculation of the fair_market_value of the remainder_interest of a charitable_remainder_unitrust plr-105036-18 sec_1_664-4 provides that for purposes of sec_170 sec_2055 sec_2106 and sec_2522 the fair_market_value of a remainder_interest in a charitable_remainder_unitrust is its present_value determined under sec_1_664-4 to be computed in part on the assumption that the amount described in sec_1_664-3 is distributed in accordance with the payout sequence described in the governing instrument under sec_1_664-4 if the governing instrument does not prescribe when the distribution is made during the period for which the payment is made the distribution is considered payable on the first day of the period for which the payment is made sec_1_664-4 provides that any claim for a deduction on any return for the value of a remainder_interest in a charitable_remainder_unitrust must be supported by a full statement attached to the return showing the computation of the present_value of such interest sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of charitable religious scientific literary or educational organizations described in sec_2055 - a of the estate_tax regulations sec_20_2055-2 provides that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes for less than an adequate_and_full_consideration in money_or_money's_worth no deduction is allowed under sec_2055 for the value of the interest which passes or has passed for charitable purposes unless the interest in property is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides in part that a remainder_interest in a_trust that is a charitable_remainder_unitrust as defined in sec_664 and and sec_1_664-3 is a deductible_interest sec_20_2055-2 provides in part that a unitrust_interest is a deductible_interest for purposes of sec_20_2055-2 the term unitrust_interest means the right pursuant to the instrument of transfer to receive payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in plr-105036-18 property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse's estate sec_2056 provides that if the surviving_spouse of a decedent is the only noncharitable beneficiary of a qualified_charitable_remainder_trust then sec_2056 which disallows a deduction for certain terminable interests passing to a surviving_spouse shall not apply to any interest in such trust that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that the term qualified_charitable_remainder_trust means a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 sec_20_2056_b_-8 provides in part that if the surviving_spouse of the decedent is the only noncharitable beneficiary of a charitable_remainder_unitrust described in sec_664 sec_2056 does not apply to the interest in the trust that is transferred to the surviving_spouse thus the value of the unitrust_interest passing to the spouse qualifies for a marital_deduction under sec_2056 and the value of the remainder_interest qualifies for a charitable deduction under sec_2055 in the legislative_history to the economic_recovery_tax_act_of_1981 the house ways_and_means_committee stated if an individual transfers property outright to charity no transfer_taxes generally are imposed similarly under the unlimited_marital_deduction provided in the committee bill no tax generally will be imposed on an outright gift to the decedent's spouse as a result the committee finds no justification for imposing transfer_taxes on a transfer split between a spouse and a qualifying charity accordingly the bill provides a special rule for transfers of interests in the same property to a spouse and a qualifying charity under the bill if an individual creates a qualified charitable_remainder_annuity_trust or a qualified charitable_remainder_unitrust and the only noncharitable beneficiaries are donor and his spouse the disallowance rule for terminable interests does not apply therefore the individual will receive a charitable deduction under sec_2055 or sec_2522 for the amount of plr-105036-18 the remainder_interest and a marital_deduction under sec_2056 or sec_2523 for the value of the annuity or unitrust_interest no transfer_tax will be imposed h_r rep no pincite in this case the entire value of crut as of x's date of death will be includible in x's gross_estate if crut satisfies the requirements of sec_664 the value of the charitable_remainder interest will qualify for a charitable deduction under sec_2055 because the remainder_interest is in a charitable_remainder_unitrust described in sec_664 if crut satisfies the requirements of sec_664 the value of x’s spouse’s interest in the survivor unitrust_interest qualifies for a marital_deduction under sec_2056 however in this case the value of x’s spouse’s interest in the survivor unitrust_interest for purposes of determining the deduction available pursuant to sec_2056 is unclear as only a portion of the unitrust_amount the minimum amount is required to be paid to x’s spouse’s under the instrument with a larger portion of the unitrust_amount the net unitrust_amount payable to either x’s spouse or the charitable beneficiaries a determination made after the death of x by the independent_trustee as the independent_trustee may annually decide in light of the legislative_history noted above we conclude that under these facts where x’s spouse is the only noncharitable beneficiary of the survivor unitrust_interest the estate_tax_marital_deduction under sec_2056 will completely offset the value of the assets of crut included in the gross_estate of x after deducting the value of the remainder_interest of crut qualifying for a charitable deduction under sec_2055 except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning whether crut or crut will be valid cruts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representatives plr-105036-18 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
